1
 2
3
 4

 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10
   ACRISURE OF CALIFORNIA, LLC, a                     CASE NO.: 8:19-cv-00981-PA-RAO
                                                                8:19-cv-00981-PA-RAO
11 Michigan limited liability company,
                                                      The Hon. Percy Anderson
12
                        Plaintiff,                    STIPULATED PROTECTIVE
13                                                    ORDER
               vs.
               vs.
14                                                    Complaint Filed: May 22, 2019
   TLONDON INSURANCE SERVICES,
15 LLC, a California Limited Liability
   Company; TRICIA LONDON, an
16 individual; and Does 1 through 20,
   inclusive,
17
                 Defendants.
18
   ____________________________________
19
   TRICIA LONDON, an individual,
20
21                      Counter-Claimants,
22             vs.
               vs.

23 ACRISURE OF CALIFORNIA, LLC, a
   Michigan limited liability company,
24
25                      Counter-Defendant.
26
27
28

     4829-0631-2865.1                                                       8:19-cv-00981-PA-RAO
                                         STIPULATED PROTECTIVE ORDER
1             TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2   I.       PURPOSES AND LIMITATIONS
3             Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
7    enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
9    discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section XIII(C), below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party
15   seeks permission from the Court to file material under seal.
16   II.      GOOD CAUSE STATEMENT
17            This action is likely to involve trade secrets, customer and pricing lists and
18   other valuable research, development, commercial, financial, technical and/or
19   proprietary information for which special protection from public disclosure and
20   from use for any purpose other than prosecution of this action is warranted. Such
21
21   confidential and proprietary materials and information consist of, among other
22   things, confidential business or financial information, information regarding
23   confidential business practices, or other confidential research, development, or
24   commercial information (including information implicating privacy rights of third
25   parties), information otherwise generally unavailable to the public, or which may be
26   privileged or otherwise protected from disclosure under state or federal statutes,
27   court rules, case decisions, or common law. Accordingly, to expedite the flow of
28   information, to facilitate the prompt resolution of disputes over confidentiality of
     4829-0631-2865.1                              2                          8:19-cv-00981-PA-RAO
                                     STIPULATED PROTECTIVE ORDER
1    discovery materials, to adequately protect information the parties are entitled to keep
 2   confidential, to ensure that the parties are permitted reasonable necessary uses of
3    such material in preparation for and in the conduct of trial, to address their handling
 4   at the end of the litigation, and serve the ends of justice, a protective order for such
 5   information is justified in this matter. It is the intent of the parties that information
6    will not be designated as confidential for tactical reasons and that nothing be so
7    designated without a good faith belief that it has been maintained in a confidential,
 8   non-public manner, and there is good cause why it should not be part of the public
9    record of this case.
10   III.     DEFINITIONS
11
11            A.        Action: This pending federal law suit.
12            B.        Challenging Party: A Party or Non-Party that challenges the
13   designation of information or items under this Order.
14            C.        “CONFIDENTIAL” Information or Items: Information (regardless of
                        "CONFIDENTIAL"
15   how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17   the Good Cause Statement.
18            D.        Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20            E.        Designating Party: A Party or Non-Party that designates information
21
21   or items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
     "CONFIDENTIAL."
23            F.        Disclosure or Discovery Material: All items or information,
24   regardless of the medium or manner in which it is generated, stored, or maintained
25   (including, among other things, testimony, transcripts, and tangible things), that are
26   produced or generated in disclosures or responses to discovery in this matter.
27            G.        Expert: A person with specialized knowledge or experience in a
28   matter pertinent to the litigation who has been retained by a Party or its counsel to
     4829-0631-2865.1                                3                        8:19-cv-00981-PA-RAO
                                       STIPULATED PROTECTIVE ORDER
1    serve as an expert witness or as a consultant in this Action.
 2            H.        House Counsel: Attorneys who are employees of a party to this
3    Action. House Counsel does not include Outside Counsel of Record or any other
 4   outside counsel.
 5            I.        Non-Party: Any natural person, partnership, corporation, association,
6    or other legal entity not named as a Party to this action.
7             J.        Outside Counsel of Record: Attorneys who are not employees of a
 8   party to this Action but are retained to represent or advise a party to this Action and
9    have appeared in this Action on behalf of that party or are affiliated with a law firm
10   which has appeared on behalf of that party, and includes support staff.
11
11            K.        Party: Any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14            L.        Producing Party: A Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16            M.        Professional Vendors: Persons or entities that provide litigation
17   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20            N.        Protected Material: Any Disclosure or Discovery Material that is
21
21   designated as "CONFIDENTIAL."
                   “CONFIDENTIAL.”
22            O.
              0.        Receiving Party: A Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24   IV.      SCOPE
25            The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or
     4829-0631-2865.1                                 4                           8:19-cv-00981-PA-RAO
                                        STIPULATED PROTECTIVE ORDER
1    presentations by Parties or their Counsel that might reveal Protected Material. Any
 2   use of Protected Material at trial shall be governed by the orders of the trial judge.
3    This Order does not govern the use of Protected Material at trial.
 4 V.         DURATION
 5            Even after final disposition of this litigation, the confidentiality obligations
 6   imposed by this Order shall remain in effect until a Designating Party agrees
 7   otherwise in writing or a court order otherwise directs. Final disposition shall be
8    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 9   or without prejudice; and (2) final judgment herein after the completion and
10   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
11   including the time limits for filing any motions or applications for extension of time
12   pursuant to applicable law.
13   VI.      DESIGNATING PROTECTED MATERIAL
14            A.        Exercise of Restraint and Care in Designating Material for
15                      Protection
16                      1.   Each Party or Non-Party that designates information or items for
17   protection under this Order must take care to limit any such designation to specific
18   material that qualifies under the appropriate standards. The Designating Party must
19   designate for protection only those parts of material, documents, items, or oral or
20   written communications that qualify so that other portions of the material,
21   documents, items, or communications for which protection is not warranted are not
22   swept unjustifiably within the ambit of this Order.
23                      2.   Mass, indiscriminate, or routinized designations are prohibited.
24   Designations that are shown to be clearly unjustified or that have been made for an
25   improper purpose (e.g., to unnecessarily encumber the case development process or
26   to impose unnecessary expenses and burdens on other parties) may expose the
27   Designating Party to sanctions.
28                      3.   If it comes to a Designating Party’s
                                                          Party's attention that information or
     4829-0631-2865.1                               5                           8:19-cv-00981-PA-RAO
                                      STIPULATED PROTECTIVE ORDER
1    items that it designated for protection do not qualify for protection, that Designating
 2   Party must promptly notify all other Parties that it is withdrawing the inapplicable
3    designation.
 4            B.        Manner and Timing of Designations
 5                      1.   Except as otherwise provided in this Order (see, e.g., Section
6    B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
7    Material that qualifies for protection under this Order must be clearly so designated
 8   before the material is disclosed or produced.
9                       2.   Designation in conformity with this Order requires the following:
10                           a.    For information in documentary form (e.g., paper or
11
11   electronic documents, but excluding transcripts of depositions or other pretrial or
12   trial proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” (hereinafter "CONFIDENTIAL
     "CONFIDENTIAL"              “CONFIDENTIAL legend”),
                                               legend"), to each page that
14   contains protected material. If only a portion or portions of the material on a page
15   qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17                           b.    A Party or Non-Party that makes original documents
18   available for inspection need not designate them for protection until after the
19   inspecting Party has indicated which documents it would like copied and produced.
20   During the inspection and before the designation, all of the material made available
21
21   for inspection shall be deemed "CONFIDENTIAL."
                                    “CONFIDENTIAL.” After the inspecting Party has
22   identified the documents it wants copied and produced, the Producing Party must
23   determine which documents, or portions thereof, qualify for protection under this
24   Order. Then, before producing the specified documents, the Producing Party must
25             “CONFIDENTIAL legend”
     affix the "CONFIDENTIAL legend" to each page that contains Protected Material.
26   If only a portion or portions of the material on a page qualifies for protection, the
27   Producing Party also must clearly identify the protected portion(s) (e.g., by making
28   appropriate markings in the margins).
     4829-0631-2865.1                               6                         8:19-cv-00981-PA-RAO
                                      STIPULATED PROTECTIVE ORDER
1                             c.    For testimony given in depositions, that the Designating
 2   Party identify the Disclosure or Discovery Material on the record, before the close
3    of the deposition all protected testimony.
 4                            d.    For information produced in form other than document
 5   and for any other tangible items, that the Producing Party affix in a prominent place
 6   on the exterior of the container or containers in which the information is stored the
 7          “CONFIDENTIAL.” If only a portion or portions of the information
     legend "CONFIDENTIAL."
8    warrants protection, the Producing Party, to the extent practicable, shall identify the
 9   protected portion(s).
10            C.        Inadvertent Failure to Designate
11            If timely corrected, an inadvertent failure to designate qualified information
12   or items does not, standing alone, waive the Designating Party’s
                                                              Party's right to secure
13   protection under this Order for such material. Upon timely correction of a
14   designation, the Receiving Party must make reasonable efforts to assure that the
15   material is treated in accordance with the provisions of this Order.
16   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
17            A.        Timing of Challenges
18            Any party or Non-Party may challenge a designation of confidentiality at any
19   time that is consistent with the Court’s
                                      Court's Scheduling Order.
20            B.        Meet and Confer
21            The Challenging Party shall initiate the dispute resolution process under
22   Local Rule 37.1 et seq.
23            C.        Joint Stipulation
24            Any challenge submitted to the Court shall be via a joint stipulation pursuant
25   to Local Rule 37-2.
26            D.        Burden of Persuasion
27            The burden of persuasion in any such challenge proceeding shall be on the
28   Designating Party. Frivolous challenges, and those made for an improper purpose
     4829-0631-2865.1                               7                         8:19-cv-00981-PA-RAO
                                       STIPULATED PROTECTIVE ORDER
1    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 2   expose the Challenging Party to sanctions. Unless the Designating Party has waived
3    or withdrawn the confidentiality designation, all parties shall continue to afford the
 4   material in question the level of protection to which it is entitled under the
 5   Producing Party’s
               Party's designation until the Court rules on the challenge.
6    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
7             A.        Basic Principles
 8                      1.    A Receiving Party may use Protected Material that is disclosed
9    or produced by another Party or by a Non-Party in connection with this Action only
10   for prosecuting, defending, or attempting to settle this Action. Such Protected
11
11   Material may be disclosed only to the categories of persons and under the conditions
12   described in this Order. When the Action has been terminated, a Receiving Party
13   must comply with the provisions of Section XIV below.
14                      2.    Protected Material must be stored and maintained by a Receiving
15   Party at a location and in a secure manner that ensures that access is limited to the
16   persons authorized under this Order.
17            B.        Disclosure of "CONFIDENTIAL"
                                      “CONFIDENTIAL” Information or Items
18                      1.    Unless otherwise ordered by the Court or permitted in writing by
19   the Designating Party, a Receiving Party may disclose any information or item
20              “CONFIDENTIAL” only to:
     designated "CONFIDENTIAL"
21
21                            a.    The Receiving Party’s
                                                  Party's Outside Counsel of Record in this
22   Action, as well as employees of said Outside Counsel of Record to whom it is
23   reasonably necessary to disclose the information for this Action;
24                           b.     The officers, directors, and employees (including House
25   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
26   Action;
27                            c.    Experts (as defined in this Order) of the Receiving Party to
28   whom disclosure is reasonably necessary for this Action and who have signed the
     4829-0631-2865.1                                8                         8:19-cv-00981-PA-RAO
                                       STIPULATED PROTECTIVE ORDER
1    “Acknowledgment and Agreement to Be Bound"
     "Acknowledgment                     Bound” (Exhibit A);
 2                           d.   The Court and its personnel;
3                            e.   Court reporters and their staff;
 4                           f.   Professional jury or trial consultants, mock jurors, and
 5   Professional Vendors to whom disclosure is reasonably necessary or this Action and
 6                       “Acknowledgment and Agreement to be Bound”
     who have signed the "Acknowledgment                     Bound" attached as
 7   Exhibit A hereto;
8                            g.
                             g.   The author or recipient of a document containing the
 9   information or a custodian or other person who otherwise possessed or knew the
10   information;
11                           h.   During their depositions, witnesses, and attorneys for
12   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)
13   the deposing party requests that the witness sign the "Acknowledgment
                                                           “Acknowledgment and
14   Agreement to Be Bound;”
                     Bound;" and (ii) they will not be permitted to keep any
15   confidential information unless they sign the "Acknowledgment
                                                   “Acknowledgment and Agreement to
16      Bound,” unless otherwise agreed by the Designating Party or ordered by the
     Be Bound,"
17   Court. Pages of transcribed deposition testimony or exhibits to depositions that
18   reveal Protected Material may be separately bound by the court reporter and may
19   not be disclosed to anyone except as permitted under this Stipulated Protective
20   Order; and
21                           i.   Any mediator or settlement officer, and their supporting
22   personnel, mutually agreed upon by any of the parties engaged in settlement
23   discussions.
24            C.        Disclosure of "CONFIDENTIAL"
                                      “CONFIDENTIAL” additionally designated
25                      “ATTORNEYS’ EYES ONLY"
                        "ATTORNEYS'      ONLY” Information or Items
26                      1.   If any materials are designated as CONFIDENTIAL and
27   additionally designated for "ATTORNEYS'
                                 “ATTORNEYS’ EYES ONLY",
                                                  ONLY”, such designated
28

     4829-0631-2865.1                              9                         8:19-cv-00981-PA-RAO
                                     STIPULATED PROTECTIVE ORDER
1    CONFIDENTIAL material may only be viewed for the purposes of this litigation
 2   and for no other purpose and may be viewed by the following persons:
3                             a.     Attorneys for the respective Parties to this litigation;
 4                            b.     Employees of all attorneys assigned to assist in the
 5   prosecution or defense of this litigation;
6                             c.     The Court, (provided, however, that information
7    designated "CONFIDENTIAL" and "ATTORNEYS'
                                   “ATTORNEYS’ EYES ONLY”
                                                    ONLY" by the Parties
 8   shall be submitted to the Court with a motion requesting that the documents be filed
9    under seal);
10                            d.     Retained, non-party employee experts; and
11
11                            e.     Any mediator or settlement officer, and their supporting
12   personnel, mutually agreed upon by any of the parties engaged in settlement
13   discussions.
14                      2.    All designations shall be made in good faith and consistent with
15   the Federal Rules of Civil Procedure governing discovery. A document designated
16   as both CONFIDENTIAL and ATTORNEYS'
                              ATTORNEYS’ EYES ONLY shall be reserved for
17   those documents which contain trade secrets and are of a high level of sensitivity
18   such that their disclosure beyond attorneys would compromise the trade secrets or
19   could be used for non-litigation purposes. Parties shall obey this Order and the
20   designations of documents as CONFIDENTIAL and/or ATTORNEYS'
                                                      ATTORNEYS’ EYES
21
21   ONLY unless excused from so by order of the Court, which shall be made by
22   motion. In addition, Parties may agree to modify the designations made pursuant to
23   this Order by further stipulation.
24   IX.      PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
25            IN OTHER LITIGATION
26            A.        If a Party is served with a subpoena or a court order issued in other
27   litigation that compels disclosure of any information or items designated in this
28             “CONFIDENTIAL,” that Party must:
     Action as "CONFIDENTIAL,"
     4829-0631-2865.1                                10                           8:19-cv-00981-PA-RAO
                                        STIPULATED PROTECTIVE ORDER
1                       1.    Promptly notify in writing the Designating Party. Such
 2   notification shall include a copy of the subpoena or court order;
3                       2.    Promptly notify in writing the party who caused the subpoena or
 4   order to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall include
6    a copy of this Stipulated Protective Order; and
7                       3.    Cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
9             B.        If the Designating Party timely seeks a protective order, the Party
10   served with the subpoena or court order shall not produce any information
11
11   designated in this action as "CONFIDENTIAL"
                                  “CONFIDENTIAL” before a determination by the Court
12   from which the subpoena or order issued, unless the Party has obtained the
13   Designating Party’s
                 Party's permission. The Designating Party shall bear the burden and
14   expense of seeking protection in that court of its confidential material and nothing in
15   these provisions should be construed as authorizing or encouraging a Receiving
16   Party in this Action to disobey a lawful directive from another court.
17   X.         NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              A NON-PARTY'S
18            PRODUCED IN THIS LITIGATION
19            A.        The terms of this Order are applicable to information produced by a
20   Non-Party in this Action and designated as "CONFIDENTIAL."
                                                “CONFIDENTIAL.” Such information
21
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections.
24            B.        In the event that a Party is required, by a valid discovery request, to
25             Non-Party’s confidential information in its possession, and the Party is
     produce a Non-Party's
26                                                                 Non-Party’s
     subject to an agreement with the Non-Party not to produce the Non-Party's
27   confidential information, then the Party shall:
28                      1.    Promptly notify in writing the Requesting Party and the Non-
         -0631-2865.1
     4829-0631-2865.1
     4829                                             11
                                                      11                          8:19-cv-00981-PA-RAO
                                        STIPULATED PROTECTIVE ORDER
1    Party that some or all of the information requested is subject to a confidentiality
 2   agreement with a Non-Party;
3                       2.    Promptly provide the Non-Party with a copy of the Stipulated
 4   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 5   specific description of the information requested; and
6                       3.    Make the information requested available for inspection by the
7    Non-Party, if requested.
 8            C.        If the Non-Party fails to seek a protective order from this court within
9    14 days of receiving the notice and accompanying information, the Receiving Party
10                   Non-Party’s confidential information responsive to the discovery
     may produce the Non-Party's
11
11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
12   not produce any information in its possession or control that is subject to the
13   confidentiality agreement with the Non-Party before a determination by the court.
14   Absent a court order to the contrary, the Non-Party shall bear the burden and
15   expense of seeking protection in this court of its Protected Material.
16   XI.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17            A.        If a Receiving Party learns that, by inadvertence or otherwise, it has
18   disclosed Protected Material to any person or in any circumstance not authorized
19   under this Stipulated Protective Order, the Receiving Party must immediately (1)
20   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
21
21   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
22   the person or persons to whom unauthorized disclosures were made of all the terms
23   of this Order, and (4) request such person or persons to execute the
24   “Acknowledgment and Agreement to be Bound"
     "Acknowledgment                     Bound” that is attached hereto as Exhibit
25   A.
26   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27            PROTECTED MATERIAL
28            A.        When a Producing Party gives notice to Receiving Parties that certain
     4829-0631-2865.1                                 12                         8:19-cv-00981-PA-RAO
                                        STIPULATED PROTECTIVE ORDER
1    inadvertently produced material is subject to a claim of privilege or other protection,
 2   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
3    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 4   procedure may be established in an e-discovery order that provides for production
 5   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
6    (e), insofar as the parties reach an agreement on the effect of disclosure of a
7    communication or information covered by the attorney-client privilege or work
 8   product protection, the parties may incorporate their agreement in the Stipulated
9    Protective Order submitted to the Court.
10   XIII. MISCELLANEOUS
11
11            A.        Right to Further Relief
12            Nothing in this Order abridges the right of any person to seek its modification
13   by the Court in the future.
14            B.        Right to Assert Other Objections
15            By stipulating to the entry of this Protective Order, no Party waives any right
16   it otherwise would have to object to disclosing or producing any information or item
17   on any ground not addressed in this Stipulated Protective Order. Similarly, no Party
18   waives any right to object on any ground to use in evidence of any of the material
19   covered by this Protective Order.
20            C.        Filing Protected Material
21
21            A Party that seeks to file under seal any Protected Material must comply with
22   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
23   court order authorizing the sealing of the specific Protected Material at issue. If a
24   Party's request to file Protected Material under seal is denied by the Court, then the
25   Receiving Party may file the information in the public record unless otherwise
26   instructed by the Court.
27   XIV. FINAL DISPOSITION
28            A.        After the final disposition of this Action, as defined in Section V,
     4829-0631-2865.1                                 13                         8:19-cv-00981-PA-RAO
                                        STIPULATED PROTECTIVE ORDER
1    within sixty (60) days of a written request by the Designating Party, each Receiving
 2   Party must return all Protected Material to the Producing Party or destroy such
3                                           “all Protected Material”
     material. As used in this subdivision, "all           Material" includes all copies,
 4   abstracts, compilations, summaries, and any other format reproducing or capturing
 5   any of the Protected Material. Whether the Protected Material is returned or
6    destroyed, the Receiving Party must submit a written certification to the Producing
7    Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 8   deadline that (1) identifies (by category, where appropriate) all the Protected
9    Material that was returned or destroyed and (2) affirms that the Receiving Party has
10   not retained any copies, abstracts, compilations, summaries or any other format
11
11   reproducing or capturing any of the Protected Material. Notwithstanding this
12   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
13   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
14   deposition and trial exhibits, expert reports, attorney work product, and consultant
15   and expert work product, even if such materials contain Protected Material. Any
16   such archival copies that contain or constitute Protected Material remain subject to
17   this Protective Order as set forth in Section V.
18            B.        Any violation of this Order may be punished by any and all appropriate
19   measures including, without limitation, contempt proceedings and/or monetary
20   sanctions.
21
21            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22

23

24

25

26

27

28

     4829-0631-2865.1                               14                        8:19-cv-00981-PA-RAO
                                       STIPULATED PROTECTIVE ORDER
1 DATED: August 6, 2019            LEWIS BRISBOIS BISGAARD & SMITH LLP
 2
3                                  By: /s/ Jessica Stuart Pliner
                                       Jessica S. Pliner
 4                                     Sumy Kim
 5                                     Attorneys for Plaintiff and Counter-
                                       Defendant ACRISURE OF CALIFORNIA,
 6                                     LLC
 7
8
     DATED: August 6, 2019         PAYNE & FEARS LLP
 9
10
                                   By: /s/ Thomas L. Vincent
11                                     Thomas L. Vincent
12                                     Attorneys for Defendant TLONDON
                                       INSURANCE SERVICES, LLC and
13                                     Defendant and Counter- Claimant TRICIA
                                       LONDON
14
15 DATED: August                   HAYNES AND BOON LLP
                 6, 2019
16
17                                 By: /s/ Mark D. Erickson
18                                     Mark D. Erickson
                                       Attorneys for Defendant TLONDON
19                                     INSURANCE SERVICES, LLC and
                                       Defendant and Counter- Claimant TRICIA
20
                                       LONDON
21
22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24
25
               August 20, 2019
     DATED: ________________________          _______________________________
26                                            HON. PERCY ANDERSON
27                                            United States District Court Judge

28

     4829-0631-2865.1                    15                       8:19-cv-00981-PA-RAO
                             STIPULATED PROTECTIVE ORDER
1                                            EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I,                                  [print or type full name], of ___________________
 4                               [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order
 6   that was issue by the United States District Court for the Central District of
 7   California on [DATE] in the case of Acrisure of
                                                  of California, LLC v. TLondon
8    Insurance Services, LLC and Tricia London, USDC Case No. 8:19-cv-00981-PA-
 9   RAO. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly
12   promise that I will not disclose in any manner any information or item that is subject
13   to this Stipulated Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                                [print or type
19   full name] of                                    [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23

24            Date:
25            City and State where sworn and signed:
26            Printed Name:
27            Signature:
28

     4829-0631-2865.1                                                         8:19-cv-00981-PA-RAO
                                     STIPULATED PROTECTIVE ORDER
